Citation Nr: 1102891	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, 
claimed as coronary artery disease (CAD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This case was previously before the Board in August 2009, at 
which time it was determined that new and material evidence had 
been presented with which to reopen a service connection claim 
for CAD and consider it on the merits.  The service connection 
claim for CAD on the merits was remanded for evidentiary 
development and a TDIU claim was deferred pending the disposition 
of the service connection claim.  A review of the file reflects 
that there has been substantial compliance with the actions 
requested in that Remand and the case has returned to the Board 
for appellate consideration. See D'Aries v. Peake, 22 Vet. App. 
97 (2008) (finding that only substantial compliance, rather than 
strict compliance, with the terms of a Board's remand directives 
is required).

While this appeal was pending, there was a change in law which is 
pertinent to the Veteran's service connection claim for CAD.  On 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for ischemic heart disease.  While regulations 
to implement the Secretary's decision were pending, the 
Secretary, on November 20, 2009, directed the Board to stay 
action on all claims for service connection that could not be 
granted under current law but that potentially might have been 
granted based on the planned new presumptions of service 
connection for ischemic heart disease based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
a presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
The final rule was effective August 31, 2010.  However, the rule 
was identified as a major rule and, thus, the implementation of 
the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims was lifted 
effective October 30, 2010.  The Board may therefore proceed with 
the adjudication of the Veteran's claim of service connection for 
CAD.

The TDIU claim is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from January 1970 to March 
1971, and is presumed to have been exposed to herbicides in 
conjunction with that service.

2.  The Veteran has a form of ischemic heart disease, currently 
diagnosed as coronary artery disease (CAD).


CONCLUSION OF LAW

A cardiovascular disease, diagnosed as coronary artery disease 
(CAD) is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As will be explained herein, information and evidence on file is 
sufficient to support a grant of service connection for CAD under 
newly issued regulatory authority.  Thus, the Board finds that 
any possible errors on the part of VA in fulfilling its duties 
under the VCAA with respect to this claim are rendered moot.

Factual Background

Service personnel records show that the Veteran served in the 
U.S. Army, to include service in Vietnam from January 1970 to 
March 1971.  His awards and decorations include a Vietnam Service 
Medal and Vietnam Campaign Medal.  His military occupation was 
unit supply specialist.  

VA treatment records on file reflect that since at least 1998, 
the Veteran has been treated for CAD.  Private medical records 
dated in 1998 indicate that diabetes mellitus was diagnosed in 
1995.

In February 2004, a VA medical opinion was provided for the file 
following review of the claims folder.  A VA physician observed 
that in 1998 both dilated cardiomyopathy and CAD were diagnosed, 
approximately 3 years after diabetes was diagnosed.  Based on 
this information the physician indicated that diabetes should be 
present for at least 5 years before it contributes significantly 
to the development of CAD.  The physician added that diabetes 
would be only one of the risk factors for the progression of CAD 
to the point to the point of a second catheterization with 
angioplasty and stent placement, performed in July 2003.  Other 
identified risk factors included hypertension and obesity.

A VA examination of the heart was conducted in June 2008, at 
which time, the diagnoses included CAD.  At that time, the 
examiner opined that CAD was not caused by diabetes, but noted 
that the Veteran did have a progression of CAD based on heart 
catheterization and stenting required in 2003, more likely than 
not related to diabetes.  In November 2008, an additional medical 
opinion was received explaining that while diabetes did cause 
some aggravation of CAD, as demonstrated by the need for stenting 
in 2003, the cardiac function had improved such that it could not 
be said that the amount of aggravation due to diabetes caused any 
chronic worsening of the baseline cardiac condition.

In August 2009, a clarifying medical opinion was received by the 
VA examiner who had provided the November 2008 opinion.  The 
doctor indicated that the claims folder had been reviewed which 
indicated that there was no evidence of permanent aggravation of  
the Veteran's heart disease due to his service-connected 
diabetes.  The doctor reiterated that as he had previously 
opined, diabetes did not cause CAD because there was not a 5-year 
period between the diagnosis of diabetes and the development of 
CAD.  In December 2009, the VA doctor provided very detailed 
clinical data in support of the conclusion that there was no 
evidence of permanent aggravation of  the Veteran's heart disease 
due to his service-connected diabetes.  He specifically explained 
that the Veteran's alcohol use had played a large role in the 
aggravation of his cardiac symptoms, with citation to specific 
data and clinical findings demonstrating this fact.  He also 
cited to clinical data reflecting significant improvement of 
cardiomyopathy and ejection fraction, following the Veteran's 
discontinuance of alcohol use.

Analysis

The Veteran seeks service connection for a cardiovascular 
disorder, specifically claimed as CAD.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in 
order to establish direct service connection for a claimed 
disorder, there must be (1) evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran, who served for ninety days on active duty, 
develops cardiovascular-renal disease to a degree of 10 percent 
or more within one year from separation from service, service 
connection may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board acknowledges that the Veteran had originally and 
primarily maintained that service connection for CAD was 
warranted secondary to service-connected diabetes.  A disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (effective before and after October 10, 2006).  The 
Court has held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to establish service connection on a secondary basis, 
there must be evidence of a current disability; evidence of a 
service-connected disability; and evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 
7 Vet. App. 513, 516-7 (1995).  Here a diagnosis of CAD is well-
established as is the fact that service connection has been in 
effect for diabetes since May 2001.  However, as is reflected by 
numerous VA medical opinions on file which include supporting 
data and rationale, the Veteran's service-connected diabetes did 
not cause or chronically aggravate CAD.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Specifically, VA opinions 
offered in November 2008 and August 2009, which include 
significant supporting data and explanation, are considered the 
most probative evidence pertaining to this theory of entitlement 
and do not indicate that any basis exists for the grant of 
service connection for CAD based on a secondary basis.  As a 
related matter, the evidence does not reflect that CAD was 
incurred in service or during the first-post service year, 
warranting service connection on a direct basis.  

However, the presumptive provisions relating to herbicide 
exposure are applicable in this case and include a regulatory 
change which is pertinent to the claim at issue and provides a 
basis for entitlement to the benefit sought.  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
including an herbicide commonly referred to as Agent Orange, 
unless there is affirmative evidence to the contrary.  U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, certain specific diseases shall be 
service connected if manifest to a degree of 10 percent or more 
at any time after service.  U.S.C.A. § 1116(a)( b) (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii).  The diseases subject to this 
presumption of service connection are listed at 38 C.F.R. 
§ 3.309(e). 

During the pendency of the Veteran's claim and appeal, VA amended 
38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. 
Reg. 53202 (August 31, 2010).  The pertinent part of that 
amendment added the following to § 3.309(e): "Ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010). 

This amended rule applies to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  75 
Fed. Reg. 53202 (August 31, 2010).  Id.  The Veteran's claim was 
pending before VA on that date.  

In this case the service personnel records show that the Veteran 
had service in the Republic of Vietnam.  His exposure to 
herbicides during service therefore is presumed.  The post-
service medical evidence shows that CAD has been clinically 
diagnosed since 1998.  

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease 
means any atherosclerotic heart disease resulting in clinically 
significant ischemia or requiring coronary revascularization.  
See 75 Fed. Reg. 53,205 (Aug. 31, 2010).  Ischemic heart disease 
is "an inadequate supply of blood and oxygen to a portion of the 
myocardium."  Id.  As indicated above, the new regulations 
specifically enumerate CAD as a form of ischemic heart disease, 
subject to the presumptive provisions.  As the Veteran is 
presumed to have been exposed to herbicides in service and has 
developed a form of ischemic heart disease, diagnosed as CAD, the 
Board finds that service connection for CAD is warranted.  To the 
extent that it may prove pertinent to the assignment of an 
effective date, the Board clarifies that this claim is being 
granted based solely on the newly implemented regulations 
relating to presumptive service connection for ischemic heart 
disease based on herbicide exposure.  


ORDER

Entitlement to service connection for coronary artery disease is 
granted, subject to the provisions governing the award of 
monetary benefits.

REMAND

The Veteran's claim of entitlement to a total disability rating 
for compensation purposes based upon individual unemployability 
is inextricably intertwined with the claim of entitlement to 
service connection for a cardiovascular disorder (CAD), which has 
been granted in the decision above.  In other words, until the RO 
assigns a rating for CAD, the TDIU claim cannot properly be 
adjudicated.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 
(2009) (if matter on appeal is inextricably intertwined with an 
issue or claim still pending before VA, for reasons of judicial 
economy or on prudential grounds, review of merits of the claim 
or issue adjudicated will generally be deferred for further 
adjudication, as appropriate.  See also Gurley v. Nicholson, 20 
Vet. App. 573, 575-76 (2007) (recognizing the validity of remands 
based on judicial economy when issues are inextricably 
intertwined).  Therefore, consideration of the issue of 
entitlement to TDIU must be deferred pending the assignment of a 
disability rating for CAD.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's non-service-connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  
At this point, a combined evaluation of 90 percent is in effect 
for the Veteran's service connected disabilities, effective from 
June 2008, the schedular criteria under 38 C.F.R. § 4.16(a) are 
met.  

At this point, it is unclear how the grant of service connection 
for CAD may impact the TDIU claim.  The Board notes that a VA 
examination report of the heart dated in June 2008 mentioned that 
the Veteran's cardiac disease would prevent him from performing 
physical labor.  Additional evidence on file reflects that he has 
been unemployed since 2003, and had a history of working as a 
heavy equipment operator for 17 years.  Accordingly, the primary 
action requested in this remand is the assignment a disability 
rating for CAD and subsequent consideration of whether this 
assists in resolving the TDIU claim in the Veteran's favor.  
Should it be determined that the evidence of record does not 
adequately address whether the Veteran is unemployable due to his 
service-connected disabilities, the Board will leave it to the 
discretion of the RO to further develop this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall assign a disability 
evaluation for service-connected CAD

2.  Subsequently, the RO/AMC shall 
undertake consideration of the TDIU to 
determine whether there exists a basis to 
grant the claim.  In so doing, the RO/AMC 
shall undertake all development deemed 
necessary, including obtaining an 
appropriate VA examination and/or social 
and industrial survey.

3.  The RO/AMC should then readjudicate the 
Veteran's TDIU claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


